Citation Nr: 1141790
Decision Date: 09/11/11	Archive Date: 12/06/11

Citation Nr: 1141790	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-27 727	)	DATE 09 NOV 2011
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant avers that he is a guerrilla veteran of World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In October 2010, a videoconference hearing was held.  A transcript of the hearing is associated with the claims file.  At that time, the appellant submitted evidence directly to the Board without prior consideration by the RO-an oral waiver was accepted.  This evidence consisted of a list of names said to be taken from the Guerrilla Master List, including the appellant's name, and documents said to be from the National Archives with a roster of Company C of the Luzon Guerrilla Army Forces (LGAF) 1st Regiment, 1st Battalion, including the appellant's name.

In January 2011, the Board granted the claim for entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.

Thereafter, in September 2011, pursuant to 38 C.F.R. § 20.1000, a Deputy Vice Chairman issued an order for reconsideration of Board's decision granting the claim.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1000.  An enlarged panel of the Board has been convened for the purpose of rendering a decision on reconsideration.  The final decision ultimately entered will take the place of the January 2011 Board decision on the FVEC Fund claim and will be the final decision of the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  





REMAND

The record shows that the appellant submitted evidence at his hearing in October 2010, which he reported establishes his status as a veteran for the purposes of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  The Board's January 2011 decision was predicated on the validity of this evidence.

In April 2011, the RO submitted a request for verification of "veteran status" from the National Personnel Records Center (NPRC) with consideration of the Supplementary Guerilla Roster with Guerilla Unit Designation showing DECLASSIFIEDC STAMP submitted by the appellant at his prior Board hearing.

In May 2011, the NPRC responded that there was "no change warranted in prior negative certification unable to authenticate copies from NARA (National Archives and Records Administration)."

The Board finds that the May 2011 NPRC response is pertinent to the appellant's claim here and that a waiver of consideration by the originating agency has not been given.  Therefore, remand is necessary for consideration and issuance of a Supplemental Statement of the Case in the matter by the originating agency.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington D.C. for the following action:

The RO or the AMC should again review the record to include the NPRC response dated in May 2011.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond thereto before the case is returned to the Board for further appellate action.

No action is required of the appellant unless he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________                                        _______________________
      Vito A. Clementi					       Cheryl L. Mason
   Veterans Law Judge,                                                         Veterans Law Judge,
Board of Veterans' Appeals                                             Board of Veterans' Appeals



____________________________________________
Shane A. Durkin, 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Citation Nr: 1103889	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  10-27 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing entitlement to one-time payment from the Filipino 
Veterans Equity Compensation Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The claimant/appellant alleges he is a deserving guerrilla 
veteran of World War II.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2010 
decisional letter issued by the above Department of Veterans 
Affairs (VA) Regional Office (RO) in which the appellant's claim 
seeking compensation from the Filipino Veterans Equity 
Compensation Fund was denied.  

The question of "veteran" status of the person seeking VA 
benefits is a threshold requirement for establishing entitlement 
to such benefits.  Therefore, the issue on appeal before the 
Board is as reflected on the title page.

In October 2010, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
claims file.  In connection with that hearing, the appellant 
submitted evidence directly to the Board.  This evidence 
consisted of a list of names said to be taken from the Guerrilla 
Master List, including the appellant's name, and documents said 
to be from the National Archive with a roster of Company C of the 
Luzon Guerrilla Army Forces (LGAF) 1st Regiment, 1st Battalion, 
including the appellant's name.  However, the appellant indicated 
during the videoconference hearing that he did not want these 
materials sent back to the RO; the oral statement, when 
transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 
355 (1993).  As such, there exists a written waiver of RO 
consideration of the additional evidence.  See 38 C.F.R. 
§§ 19.37, 20.1304 (2010).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The National Personnel Records Center (NPRC) certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.

2.  U.S. Army documents dated in 1945, 1947, and 1948 show that 
the 1st Battalion, 1st Regiment, Luzon Guerrilla Army Forces was 
a recognized guerrilla unit and that the appellant was a member 
of that unit with recognized service in July 1945.  


CONCLUSION OF LAW

The appellant is a Veteran under applicable United States law, 
and is eligible for one-time payment from the Filipino Veterans 
Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West 2002 & 
Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. 
L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed

The appellant contends he is a guerrilla veteran of World War II 
and that he served with the Luzon Guerrilla Army Forces (LGAF) 
from July 1943 to December 1945.  In his March 2009 application 
for one-time payment from the Filipino Veterans Equity 
Compensation Fund, he listed his full name and provided his 
birthplace and date of birth, his dates of service and the unit 
in which he served.  He also provided the names of his spouse, 
father, and mother.

The appellant testified during his October 2010 videoconference 
hearing that Commonwealth of the Philippines Armed Forces 
documents demonstrate that he was on the roster of a recognized 
guerrilla unit from 1943 to 1945.  He said that his commanding 
officer was an American Army officer named [redacted].  He 
also identified his unit as C Company of the 1st Battalion, 1st 
Regiment, Luzon Guerrilla Army Forces.

Under the American Recovery and Reinvestment Act, a new one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted Feb. 17, 2009).  Payments for eligible persons will be 
either in the amount of $9,000 for non-United States citizens or 
$15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002(c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002(c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service . . . ."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."  

For purposes of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active Duty, 
or original Certificate of Discharge, without verification from 
the appropriate service department under the following 
conditions: (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time, and character of service; and, (3) in the opinion 
of the VA, the document is genuine and the information contained 
in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does 
not submit evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request verification 
of service from a service department.  38 C.F.R. § 3.203(c).

The appellant has submitted a copy of an April 1989 Philippine 
Veterans Affairs Office Form PVAO-4 that indicates he was a 
veteran of World War II who served with C Company of the 1st 
Battalion 1st Regiment Luzon Guerrilla Army Forces (LGAF) with an 
ASN of [redacted], a date of recognition of January 20, 1945, and a 
revised date of recognition of May 20, 1942.  The evidence of 
record includes a Philippine Veterans Affairs Office Form PVAO 
2.6(2) dated in October 1980, that indicates the appellant's unit 
and that he was carried in the Revised Reconstructed Guerrilla 
Roster of March 1948.  Documents dated in February 1973 also 
indicate that the appellant was assigned to Squadron 269 of the 
1st Battalion 1st Regiment LGAF.  These documents did not 
originate from the U.S. Army.  

Therefore, VA sought service department verification as to 
whether the appellant served in the U.S. Armed Forces in the 
Philippines (and specifically whether he has had guerrilla 
service as alleged).  In the request, the RO noted that the 
appellant's name was on the Reconstructed Recognized Guerilla 
Roster maintained in its office.  In December 2009, the service 
department (via the NPRC) in a stamped endorsement certified that 
it had no record of the appellant serving as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
This certification is generally binding on VA, and VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).  

In December 2010, the appellant submitted several U.S. Army 
documents that he obtained from the National Archives and Records 
Administration.  An October 1945 endorsement by the General 
Headquarters, United States Army Forces, Pacific, signed by a 
U.S. Army Assistant Adjutant General, forwarded a list of names 
of individuals and dates of recognition.  The list was not 
included but the text noted that the 1st Regiment PA - LGAF was a 
recognized guerilla unit.  Another letter dated in July 1947 from 
the Office of the Assistant Chief of Staff, G-3, Headquarters, 
Philippines Ryukyus Command (a U.S. Army command) indicated that 
1st Battalion, 1st Regiment, LGAF continued to be a recognized 
unit.  In a May 1948 report entitled "Guerrilla Unit 
Designation" from the same U.S. Army command, signed by the 
Deputy Commander, a U.S. Army general officer, the 1st Regiment 
LGAF was again noted as a recognized unit.  The report contained 
a supplementary list of soldiers from Company C, 1st Battalion, 
1st Regiment, LGAF that included the name of the appellant with a 
date of recognition of July 1, 1945.  
This unit continues to appear on the NARA internet site as among 
those Philippine Army units that performed recognized guerrilla 
service.  See 
www.archives.gov/research/arc/topics/philippine/guerilla-list-
2.html (last visited Jan.27, 2011)

In this case, the Board is presented with conflicting information 
from the applicable service department.  The National Personnel 
Records Center (NRPC) provided a stamped response that the 
appellant had no service in the Philippine Army or recognized 
guerrillas in service of the U.S. Army.  However, the file now 
contains clear evidence from the U.S. Army that the 1st 
Battalion, 1st Regiment, LGAF was a recognized guerrilla unit in 
service to the U.S. Army and that the appellant was a member of 
that unit with recognition since July 1, 1945.  

The Board concludes that the U.S. Army documents obtained from 
NARA were  issued by the service department, contain needed 
information as to length, time, and character of service; and are 
genuine and the information contained in it is accurate.  The 
Board places greater probative weight on these service documents 
as they specifically identify the appellant and his unit and meet 
the requirements of 38 C.F.R. § 3.203(a).  There is no indication 
that any U.S. Army determinations made in 1945-48 have been 
revoked.  The Board places less probative weight on the stamped 
response from NRPC that reported a negative search. 


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity 
Compensation Fund is granted, subject to the legal criteria 
governing the payment of monetary benefits.



____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


